Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/31/2019.  Preliminary amendments made to the claims have been entered and considered. 
Claims 11-20 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (JP 2016140150 A, IDS on 7/31/2019, see US 20160218596 A1 for English) in view of FURUTACHI et al (JP 2012227217 A, IDS on 7/31/2019).  See written opinion. 

As for claim 11, HAYASHI discloses a motor (10, Fig. 2) comprising: 
a motor main body (11) including (containing) a rotor (18).  The rotor is obvious capable to rotate (i.e., rotatable) about a central axis extending in an up-down direction (when motor is vertically mounted, intended use) [0029]; 
a controller (22) [0035] to control rotation of the rotor, the controller being disposed on an upper side of the motor main body (when motor is vertically mounted, intended use) [0029]; 
a cover (25) surrounding the controller from an outward diameter direction; 
the motor main body including a sealing surface (26, along the groove) with a groove portion (see at 26) opened upward; 
the cover including a lower end portion inserted into the groove portion (Fig. 7B);
an inside of the groove portion being filled with an adhesive (26). 
HAYASHI does not explicitly show vertical mounting (up-down direction) such that the rotor is rotatable about a central axis extending in an up-down direction; and the controller being disposed on an upper side of the motor main body.  Although motor is not vertically mounted in example with Fig. 1, HAYASHI teaches [0029] “the motor may be used in general industrial machinery, to drive residential appliances, and such”.  It is obvious since applications in vertical use are well known in the art with (official notice). 

FURUTACHI teaches controller cover mounting such that an outer flange portion located above the lower end portion (of cover 13); the outer flange portion (e.g., at 39b, Fig. 11) extending in the outward diameter direction; the outer flange portion facing the sealing surface (39) through a first space (above groove at radially outer, refer applicant’s first space A) in the up-down direction; a distance (e.g., L4 in Fig. 11) along the up-down direction between a diameter direction outer end portion of the outer flange portion and the sealing surface is larger than a distance (L3 or inner from L4 e.g., 39b in Fig. 11) along the up-down direction between the outer flange portion and the sealing surface in an inward diameter direction (further see Figs. 10, 13-14).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of HAYASHI with that of FURUTACHI for improvement and cost reduction of productivity achieved by reduction of process man-hour. 


As for claim 13, HAYASHI as modified teaches the motor according to claim 11, wherein FURUTACHI teaches the cover includes an inner flange portion (39a, Fig. 11. Corresponding to an inner flange portion 96 of the applicant) located above the lower end portion and extending in the inward diameter direction; the inner flange portion faces the sealing surface (39) in the up-down direction through a second space (e.g., other than said first space); and the second space is filled with the adhesive. 
As for claim 14, HAYASHI as modified teaches the motor according to claim 11, wherein FURUTACHI teaches the cover includes an inner flange portion (39a, Fig. 11. Corresponding to an inner flange portion 96 of the applicant) located above the lower end portion and extending in the inward diameter direction; and the inner flange portion faces and contacts with the sealing surface in the up-down direction.
As for claim 15, HAYASHI as modified teaches the motor according to claim 11, wherein FURUTACHI teaches a lower surface of the lower end portion faces a bottom surface of the groove portion through a third space (space therebetween). 
As for claim 17, HAYASHI as modified teaches the motor according to claim 11, wherein FURUTACHI shows (Figs. 8-14) a distance between a first side surface in the outward diameter direction of the lower end portion (40) and a first inner wall surface toward the inward diameter direction of the groove portion is equal or substantially equal to a distance between a second side surface toward the inward diameter direction of the lower end portion (40) and a second inner surface side toward the outward diameter 
As for claim 18, HAYASHI as modified teaches the motor according to claim 11, wherein FURUTACHI teaches a dimension (horizontal width) of the groove portion increases upwardly (since bowl shape).
As for claim 19, HAYASHI as modified teaches the motor according to claim 11, wherein FURUTACHI teaches [0059] the motor main body and the cover are fixed to each other by a snap fit. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI in view of FURUTACHI, and in further view of Yamasaki (US 20170005539 A1). 
As for claim 20, HAYASHI as modified teaches the motor according to claim 11, wherein HAYASHI teaches the adhesive is silicon-based adhesive, and the rear end of the motor cover 25 is submerged in the adhesive 26, thereby joining the motor cover 25 to the frame 11 [0039].  Per description, it is obvious to be a moisture (submergible) –curing (harden) adhesive.  Considering with a reference, Yamasaki discloses [0028] a seal material 50 received in the seal groove 42 is a moisture–curing adhesive. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed to limit leakage of the sealing material.  Court viewed that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim 16 requires “the lower surface of the lower end portion faces and contacts with a bottom surface of the groove portion in the up-down direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834